Case 1:19-cr-20706-UU Document 57 Entered on FLSD Docket 09/09/2020 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                             CASE NO. 19-CR-20706-UNGARO


    UNITED STATES OF AMERICA,

          Plaintiff,

    vs.

    ALVARO COBAR BUSTAMANTE,

          Defendant.
    ___________________________ ____/

          ORDER ON AGREED-UPON MOTION FOR BOND MODIFICATION

          For the reasons set forth in the parties’ motion, it is HEREBY ORDERED

    that $15,000 of the funds posted in this matter be exonerated and released to

    counsel for the Defendant for use by the Defendant. The check for these funds

    shall be made payable to the trust account of attorney Daniela Posada, Account

    name Posada Law, PLLC, Chase Bank Account Number 623011985. All other

    previously-ordered conditions shall remain unchanged.

    SO ORDERED.

    Date: September 9, 2020



                                  _______________________________________
                                  JOHN J. O'SULLIVAN
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
